ORDER
PER CURIAM.
The Director of Revenue appeals the trial court’s reinstatement of Shane Hurst’s (hereinafter, “Hurst”) driving privileges which were revoked after he refused to submit to a breathalyzer test claiming Hurst had a reasonable opportunity to contact an attorney.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b).